Title: To James Madison from Thomas Jefferson, 8 May 1784
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Annapolis May 8. 1784.
I will now take up the several enquiries contained in your letter of Apr. 25. which came to hand yesterday.
‘Will it not be good policy to suspend further treaties of commerce till measures shall have taken place in America, which may correct the idea in Europe of impotency in the federal government in matters of commerce?’ Congress think such measures requisite, and have accordingly recommended them as you will perceive by my last. In the mean time they seem to think that our commerce is got & getting into vital agonies by our exclusion from the West Indies, by late embarrasments in Spain & Portugal, and by the dangers of the Mediterranean trade. These you observe form the aggregate of our valuable markets. They think that the presumption of one or two countries should not be a reason for suspending treaties with all countries: and that the prospect of effect from their recommendations on commerce will perhaps drive on the treaties. The present favourable disposition of the piratical states on the Barbary coast has been repeatedly urged by our ministers as a circumstance which may be transient & should therefore be seised to open the Mediterranean to us.
‘Has Virginia been seconded &c. in her proposition for arming Congress with powers to frustrate the unfriendly regulations of Great Britain?’ Pennsylvania & Maryland offered much larger powers. Those of Virginia might have been defeated by the British king repealing his proclamation one day & renewing it the next. Yet the powers & plans from all these states were different: and it was visible they would authorize no single measure. Therefore Congress recommended a uniform measure.
‘Is the impost gaining or losing ground?’ Gaining, most certainly. Georgia, North Carolina, New York, Connecticut & Rhode island are yet to pass it. The three first are supposed to be willing to do it. Connecticut has held off merely to try whether Congress would not rescind the commutation. Finding a firmness on this point it is said & beleived that at their next session they will come into it. Howell has often told me that R. I. will not accede to it as long as any other state holds off: but when every other shall have adopted it, she will.
‘Does the settlement of the public accounts make any comfortable progress’? They are going on, but slowly I believe. However they go on, and of course approach their term.
‘Has any resolution been taken by Congress touching the old Continental currency’? That question has been debated by a grand Commee upwards of a month. They yesterday came to the inclosed resolution. It was decided by only 6. votes against 5. I think it will gain strength in the House. The Southern and middle states I beleive are for it, & I think one or two of the Eastern may perhaps come over. Yet there is far from being a certainty of this.
‘Has —— forborne to take any step in favor of ——?’ Their object was certainly not the same with ours. Yet they have not openly set their faces against us, they have one delegate, honest & disinterested, who certainly will in no case do it?
‘Whether the war ceased in March or April?’ I think no decision has taken place on that subject in our court of Appeals. Our ministers write that it is no question on that side the water but that it ended in March.
The produce of our slave tax being nearly equal to the Continental requisitions, can you not get it appropriated to that purpose, & have it all paid in money? Virginia must do something more than she has done to maintain any degree of respect in the Union & to make it bearable to any man of feeling to represent her in Congress. The public necessities call distressingly for aid, and very ruinous circumstances proceed from the inattention of the states to furnish supplies in money. S. Carolina is the foremost state in supplies notwithstanding her distresses. Whence does this proceed? from a difference of spirit solely; from a pride of character; from a rejection of the unmanly supineness which permits personal inconveniency to absorb every other sentiment. There is no man who has not some vice or folly the atoning of which would not pay his taxes.
I am now to take my leave of the justlings of states and to repair a feild where the divisions will be fewer but on a larger scale. Congress yesterday joined me to mr Adams & Dr Franklin on the foreign commercial negotiations. I shall pursue there the line I have pursued here, convinced that it can never be the interest of any party to do what is unjust, or to ask what is unequal. Mr. Jay was to sail for America this month. His health has obliged him to return to try his native air. He is appointed Secy. for Foreign affairs. I pray you to continue to favor me with your correspondence. At the close of every session of assembly a state of the general measures & dispositions, as well as of the subordinate politics of parties or individuals will be entertaining and useful. During recesses other objects will furnish matter sufficient for communication. On my part I shall certainly maintain the correspondence. If moreover you can at any time enable me to serve you by the execution of any particular commission I shall agree that my sincerity may be judged by the readiness with which I shall execute it. In the purchase of books, pamphlets &c. old & curious, or new & useful, I shall ever keep you in my eye. Whether I shall procure for you the books you have before desired at Philadelphia or Paris shall be decided according to circumstances when I get to Philadelphia, from which place I will write to you.
I have a tender legacy to leave you on my departure. I will not say it is the son of my sister, tho her worth would justify my resting it on that ground; but it is the son of my friend, the dearest friend I knew, who, had fate reversed our lots would have been a father to my children. He is a boy of fine dispositions, and sound masculine talents. I was his preceptor myself as long as I staid at home, & when I came away I placed him with mr Maury. On his breaking up his school I desired mr Short to dispose of him, but mr Short I expect will go with me to Europe. I have no body then but you to whose direction I could consign him with unlimited confidence. He is nearly master of the Latin, and has read some Greek. I beleive he is about 14. years of age. I would wish him to be employed till 16. in completing himself in Latin, Greek, French, Italian & Anglosaxon. At that age I mean him to go to the college. I have written to my sister of the application I make to you & she will be very happy to have your advice executed. My steward Mr Key will furnish money to his tutors &c on your order. There is a younger one, just now in his Latin rudiments. If I did not fear to overcharge you I would request you to recommend the best school for him. He is about 10. years old, and of course ceteris paribus, of any two schools that nearest his mother would be most agreeable. You will readily understand I am speaking of the sons of mr Carr. I think Colo Monroe will be of the Committee of the states. He wishes a correspondence with you; and I suppose his situation will render him an useful one to you. The scrupulousness of his honor will make you safe in the most confidential communications. A better man [there] cannot be. I think your two loans to me amounted to 503⅓ Dollars. I paid for the first pair of spectacles 13⅔ Doll. & shall pay the same for the 2d. unless they should be returned. I now inclose you an order on the Treasurer for 407⅓ Dollars which will leave in my hand a balance of 68⅔ Dollars due to you which was about the sum you desired.
May 11. Many considerations have determined me to go on to Boston & take shipping from thence. This was a conclusion of yesterday. All my letters dated previous to that will state me as purposing to sail from N. York. I leave this place to-day; expect to stay in Philadelphia till the 25th. and to be at Boston about the 3d. of June. I am with the sincerest esteem Dr. Sir Your affectionate friend & servt.
Th. Jefferson
